Title: To John Adams from Robert Morris, 23 October 1783
From: Morris, Robert
To: Adams, John


          Sir
            Office of Finance 23. October 1783
          I do myself the Honor to enclose the Copy of a Letter which I have just written to Messrs. Wilhelm and Jan Willink, Nicolaas and Jacob Van Staphorst, De la Lande and Finje. This Letter will fully explain to your Excellency the Means I have adopted to bring our Funds into the most speedy Operation. Should the Plan meet your Approbation (which I hope may be the Case) I shall then rely on the Exertion of the great Influence you have so deservedly acquired for carrying it into Effect It will I am sure be as pleasing to you as it can be to me to find that the Disposition of our Country is turning fast towards those Measures of public Justice which can alone render her great and respected. Permit me to participate in the Satisfaction you must feel from Knowing that the honorable Sentiments so well inculcated in your Letters have greatly influenced in promoting that useful Disposition.—
          I am Sir with unfeigned Esteem & Respect / your most obedient / and / huml Servant
          Rm.—
        